                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION

DETHANIEL L. THOMPSON                                                                  PLAINTIFF

v.                                                    CIVIL ACTION NO. 5:19-CV-P197-TBR

JONATHAN SHOLAR et al.                                                               DEFENDANT

                                  MEMORANDUM OPINION

       This is a pro se civil-rights action brought by a pretrial detainee pursuant to 42 U.S.C.

§ 1983. The Court has granted Dethaniel L. Thompson leave to proceed in forma pauperis. This

matter is before the Court for screening pursuant to 28 U.S.C. § 1915A. For the reasons set forth

below, the Court will dismiss this action.

                               I. SUMMARY OF COMPLAINT

       Plaintiff is a pretrial detainee incarcerated at the Christian County Jail. He brings this suit

against four Defendants – Detective Jonathan Sholar, Hopkinsville Police Department (HPD);

Terry Bigbee, “ATF-TFO”, HPD; Commonwealth Attorney Rick Boling; and Circuit Court

Judge John Atkins. He sues these Defendants in their official capacities only.

       Plaintiff first claims that his “14th Amendment right to due process” was violated by

Defendants Sholar and Bigbee when they “lied and also denied my evidence I asked for on my

preliminary hearing. . . . According to my motion of discovery they know the others involved in

the case and I stated I wanted to press charges against them but to no avail.” Plaintiff also

alleges that Defendant Sholar denied him “access to camera evidence on record.”

       Plaintiff states that Defendant Boling:

       tried to separate my charges along with [Defendant Judge] Atkins and try me on 2
       charges . . . and was told the only way I could be tried on all charges at once I had
       to amit to those charges in open court. The state has picked the charges upon on
       me with the so-called victims not cooperating and was told by my lawyer if I plead
       guilty to 2 of those charges maybe I could get a affordable bail. And that is in
       violation of my 8th amendment.

       Plaintiff continues:

       [Defendant] Judge Atkins is in violation of this because at 2 bond hearings . . . [he]
       stated he refuses to 10% my bail saying I was dangerous and he wasn’t letting me
       me out when I also was put in danger. Evidence which helps me was not presented
       to the Grand Jury because I was denied it. On October 18, 2019, I went to a
       evidentiary hearing and asked the Commonwealth to disclose the names of the
       others involved in the case as well as if the victim was a confidential informal for
       HPD and was told he was but not on this case and If I wanted to know the names
       of the other shooters “I” had to hire a P.I. to find it out. I’ve been incarcerated for
       9 months and when I’m scheduled for trial on March 16, 2020, it will be a year.

       Plaintiff then writes:

       On my court transcripts in March 22 I asked my P.D. why they are protecting him
       and the others and it has been shown on my motion of discovery and the evidence
       its self defense and I can’t set a court date to prove my innocence. Also why is the
       state and the HPD trying to hide stuff as well as make me look like I did something
       wrong? It was 4 against 1 but yet I’m the only charged and life on the line.

       As relief, Plaintiff seeks compensatory and punitive damages and injunctive relief in the

form of all charges being dropped, as well as an apology in the local paper.

                                     II. LEGAL STANDARD

       Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the Court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). In order to survive

dismissal for failure to state a claim, “a complaint must contain sufficient factual matter,




                                                  2
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this

standard of review does require more than the bare assertion of legal conclusions. See Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The Court’s duty “does not

require [it] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979),

or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). To command otherwise would require the Court “to explore exhaustively all

potential claims of a pro se plaintiff, [and] would also transform the district court from its

legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).

                                           III. ANALYSIS

        Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person



                                                   3
acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

       As the complaint makes clear, all of Plaintiff’s claims relate to ongoing state-court

criminal proceedings. There is “a strong judicial policy against federal interference with

state criminal proceedings.” Huffman v. Pursue, Ltd., 420 U.S. 592, 600 (1975). Thus, when a

federal action deals with issues involved in a state court proceeding, the federal court must

abstain until the conclusion of the state proceeding, absent extraordinary circumstances. James

v. Hampton, 513 F. App’x 471, 473-74 (6th Cir. 2013) (citations omitted). The Supreme Court

first considered the propriety of federal-court intervention in pending state criminal prosecutions

in Younger v. Harris, 401 U.S. 37 (1971). “Younger abstention is not a question of jurisdiction,

but is rather based on ‘strong policies counseling against the exercise of such jurisdiction.’”

O’Neill v. Coughlan, 511 F.3d 638, 641 (6th Cir. 2008) (citing Ohio Civil Rights Comm’n v.

Dayton Christian Sch., Inc., 477 U.S. 619, 626 (1986)). Further, the Younger abstention doctrine

may be raised sua sponte by the Court or by the parties. See O’Neill, 511 F.3d at 642.

        “The Younger abstention doctrine provides that a federal court should abstain from

interfering in a state court action when (1) there is an ongoing state judicial proceeding, (2) the

state proceeding implicates important state interests, and (3) there is an adequate opportunity in

the state proceedings to raise constitutional challenges.” Graves v. Mahoning Cty., 534 F. App’x

399, 406 (6th Cir. 2013) (citing Fieger v. Cox, 524 F.3d 770, 775 (6th Cir. 2008); Am. Family

Prepaid Legal Corp. v. Columbus Bar Ass’n, 498 F.3d 328, 332 (6th Cir. 2007)). If the three

Younger criteria are satisfied, the court should abstain from interfering “unless there is a showing

of bad faith, harassment, or another extraordinary circumstance that makes abstention




                                                  4
appropriate.” Graves, 534 F. App’x at 406 (citing Am. Family Prepaid Legal Corp., 498 F.3d at

332).

        The Commonwealth of Kentucky clearly has an important interest in adjudicating

Plaintiff’s criminal action. Moreover, Plaintiff has not articulated any reason to believe that the

Kentucky state courts will not fully and fairly litigate his constitutional claims. To the extent

that Plaintiff believes that Defendants have withheld or fabricated evidence, he can address that

matter before the state court. If he is ultimately convicted in the trial court, he still has a number

of state court remedies available to him, including appeals to the Kentucky Court of Appeals and

the Kentucky Supreme Court. In addition, Plaintiff alleges no unusual or extraordinary

circumstances sufficient to warrant federal intervention at this time. See also Am. Family

Prepaid Legal Corp., 498 F.3d at 334 (“Abstention is appropriate unless state law clearly bars

the interposition of the constitutional claims.”) (citation omitted); Battle v. O’Malley, No. 15-

7037 (KM) (JBC), 2015 U.S. Dist. LEXIS 157739 (D.N. J. Nov. 23, 2015) (dismissing under

Younger claim that prosecutor withheld exculpatory evidence for the reasons set forth in this

paragraph).

        Moreover, as noted above, in addition to compensatory and punitive damages, Plaintiff

seeks the “dropping [of] all charges” against him and an “apology for defamation of character

and slander in court and in the local paper.” To to the extent that Plaintiff’s first request is for a

release from custody, this is not an available remedy under § 1983. Indeed, “when a state

prisoner is challenging the very fact or duration of his physical imprisonment, and the relief he

seeks is a determination that he is entitled to immediate release or a speedier release from that




                                                   5
imprisonment, his sole federal remedy is a writ of habeas corpus.”1 Preiser v. Rodriguez, 411

U.S. 475, 500 (1973).

         With regard to Plaintiff’s request that the Court order that an apology be issued, despite

their broad and flexible equitable powers, federal courts are “not commissioned to run around

getting apologies.” Woodruff v. Ohman, 29 F. App’x 337, 346 (6th Cir. 2002) (quoting McKee v.

Turner, 491 F.2d 1106, 1107 (9th Cir. 1974)). Indeed, “the law . . . is not usually concerned with

procuring apologies to make morally right a legal wrong done to the plaintiff.” Id. at 346. See

also Norris v. Poole, No. 8:10-750-JFA-BHH, 2010 U.S. Dist. LEXIS 46242, at *8 (D.S.C. Apr.

19, 2010) (“. . . [Plaintiff] has no legal right to a published apology.”); Burkes v.Tranquilli, No.

08-474, 2008 U.S. Dist. LEXIS 51403, at *13 (W.D. Pa. July 2, 2008) (“To the extent that

Plaintiff’s requested relief regarding an apology can be construed as a request for injunctive

relief against the Defendants, such a claim for injunctive relief fails to state a claim as a matter of

law.”). Thus, Plaintiff’s requests for injunctive relief will also be dismissed for failure to state a

claim upon which relief may be granted.

                                              IV. CONCLUSION

         For the foregoing reasons, the Court will enter a separate Order dismissing this action.

Date:    March 25, 2020




cc:     Plaintiff, pro se
        Defendants
4413.011


1
 A habeas action under 28 U.S.C. § 2241 applies pre-judgment, while a habeas action under 28 U.S.C. § 2254
applies post-judgment. See Klein v. Leis, 548 F.3d 425, 431 n.4 (6th Cir. 2008) (“Because § 2254 applies to those
held ‘pursuant to the judgment of a State court . . .’ 28 U.S.C. § 2254(b)(1), a pretrial detainee ordinarily pursues
habeas relief under § 2241.”) (emphasis omitted).

                                                           6
